Citation Nr: 0816294	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-09 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative osteoarthritis, right knee, to include as 
secondary to service-connected residuals of rheumatic heart 
disease with mild mitral insuffiency.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative osteoarthritis, left knee, to include as 
secondary to service-connected residuals of rheumatic heart 
disease with mild mitral insufficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1956 
to October 1958.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision by 
the Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and October 2006 Board 
remand.


FINDINGS OF FACT

1.  Service connection for degenerative osteoarthritis, right 
knee and left knee, to include as secondary to service-
connected residuals of rheumatic heart disease with mild 
mitral insufficiency (rheumatic heart disease), was denied by 
unappealed November 1998 and December 2000 rating decisions.

2.  Evidence associated with the claims file since the 
unappealed December 2000 rating decision does not raise a 
reasonable possibility of substantiating the claims for 
entitlement to service connection for degenerative 
osteoarthritis, right knee and left knee, to include as 
secondary to service-connected rheumatic heart disease.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for degenerative osteoarthritis, right 
knee, to include as secondary to service-connected rheumatic 
heart disease, is not new and material, and therefore, the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for degenerative osteoarthritis, left 
knee, to include as secondary to service-connected rheumatic 
heart disease, is not new and material, and therefore, the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims to reopen claims for 
entitlement to service connection for right and left knee 
degenerative osteoarthritis, to include as secondary to 
rheumatic heart disease, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to a post-remand re-adjudication of the 
veteran's claims, an August 2007 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim); see also see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  The letter also essentially requested that 
the veteran provide any evidence in his possession that 
pertained to these claims.  38 C.F.R. § 3.159(b)(1).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  
Nevertheless, VA has a duty, in order to assist claimants, to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran's available service 
medical records, VA medical treatment records, VA examination 
reports, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
National Personnel Records Center indicated in June 1994 that 
not all of the veteran's service medical records were 
obtainable.  It was presumed that they were destroyed in a 
fire in 1973.  As such, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, a loss of the veteran's 
service medical records does not create any heightened 
"benefit of the doubt," only a heightened duty to consider 
the applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain the decision.  
Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, the 
legal standard for proving a claim for service connection is 
not lowered, but the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran is increased.  Russo v. Brown, 9 
Vet. App. 46, 50-51 (1996).  Although no VA examination was 
provided regarding the merits of the service connection 
claims, no such examination was required because, as 
indicated below, no new and material evidence has been 
presented.  See 38 C.F.R. § 3.159(c)(4)(iii).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

In a November 1998 rating decision, the RO denied service 
connection for right and left knee degenerative 
osteoarthritis because such disability was not caused by 
rheumatic heart disease.  The veteran did not perfect an 
appeal regarding the claims.  The RO decision is final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2007).  In a December 2000 rating 
decision, the RO again denied service connection for service 
connection for right and left knee degenerative 
osteoarthritis because such disability was not caused by 
service-connected rheumatic heart disease.  Again, the 
veteran did not perfect an appeal.  The RO decision is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  In December 2002, the veteran 
filed a claim to reopen his claims of entitlement to service 
connection for right and left knee degenerative 
osteoarthritis, to include as secondary to service-connected 
rheumatic heart disease.  In a June 2003 rating decision, the 
RO did not find new and material evidence to reopen the 
veteran's claim because the evidence submitted was not new 
and did not raise a reasonable possibility of substantiating 
the claim.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for right and left knee 
degenerative osteoarthritis.  Such a determination, however, 
is not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  Because the 
December 2000 rating decision is the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  

Evidence of record at the time of the December 2000 rating 
decision includes partial service medical records.  In April 
1957, the veteran reported left knee, left foot, left ankle, 
and right great toe pain and swelling.  The diagnosis was 
polyarthralgias.  Morning reports show that the veteran was a 
patient at the Fort Bragg Army Hospital in April and May 
1957.  June 1957 and August 1958 service medical records 
noted a history of rheumatic fever.  Also of record was a 
June 1964 letter from a private physician that noted a 
history of rheumatic fever in 1957 and a diagnosis of 
rheumatic heart disorder.  An April 1979 private medical 
record noted a prior medical history of rheumatic fever.  A 
September 1994 VA heart examination assessed history of 
rheumatic heart disease, mild to moderate left knee 
degenerative arthritis, and mild right knee degenerative 
arthritis.  The examiner opined that the degenerative 
arthritis was not secondary to any rheumatic heart disorder, 
noting that although there was acute joint involvement with 
the rheumatic disease, there was suspected meniscal damage 
over the years.  In an April 1998 letter, a private physician 
opined that the veteran's degenerative arthritis could be 
exacerbated or worsened by the rheumatic heart disorder.  In 
a July 1998 VA heart examination, the examiner opined that 
the bilateral knee degenerative osteoarthritis was less 
likely than not due to rheumatic fever and was a direct 
result of aging.  In a June 2000 letter, a private physician 
opined that it was as likely as not that the arthritis was 
linked to a history of rheumatic fever.  The examiner noted 
that the inflammatory process involves the joints similarly 
to rheumatoid arthritis and that the underlying inflammatory 
arthritis caused the early and severe development of 
degenerative osteoarthritis.  In various lay statements, the 
veteran's siblings reported that he had reported during 
service that he had rheumatic fever and had not rheumatic 
fever as a child.  The veteran asserted that the inservice 
rheumatic fever and joint swelling caused his bilateral knee 
degenerative osteoarthritis.  

Evidence submitted after the December 2000 rating decision 
includes duplicates of the veteran's service medical records 
and several private medical records, to include the private 
physician opinion that it was as likely as not that the 
arthritis was linked to the veteran's history of rheumatic 
fever.  Newly submitted were March 2001, January 2002, May 
2002, and January 2003 VA heart examinations.  The 
assessments included history of rheumatic fever without 
evidence of any rheumatic heart disorder.  The January 2003 
examiner opined that there was no current valvular disorder 
and that any heart condition was due to the veteran's 
coronary artery disease and not rheumatic fever.  June and 
October 2002 VA medical records assessed knee degenerative 
joint disease.  In an October 2003 lay statement, the veteran 
reported inservice joint pain and diagnoses of rheumatic 
heart disorder and arthritis.  

The evidence of record does not demonstrate new and material 
evidence to reopen the veteran's claims for service 
connection.  Although some of the evidence is duplicative, 
some of the evidence submitted after the December 2000 rating 
decision is new because it was not previously submitted to 
VA.  38 C.F.R. § 3.156(a).  But the newly submitted, non-
duplicative evidence is not material.  38 C.F.R. § 3.156(a).  
The claim was denied in November 1998 and December 2000 
because the medical evidence of record did not demonstrate a 
relationship between right and left knee degenerative 
osteoarthritis and rheumatic heart disease.  The newly 
submitted evidence demonstrates a history of rheumatic fever 
and a diagnosis of bilateral knee arthritis.  This evidence 
is both cumulative and redundant of the evidence already of 
record.  Moreover, the newly submitted evidence does not 
relate the knee arthritis to service-connected rheumatic 
heart disease or to active service.  Thus the newly submitted 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claims for entitlement to 
service connection for right and left knee degenerative 
osteoarthritis are not reopened.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for right knee degenerative osteoarthritis, to 
include as secondary to rheumatic heart disease, is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for left knee degenerative osteoarthritis, to 
include as secondary to rheumatic heart disease, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


